By the Court.

Lumpkin, J.
delivering the opinion.
The proof having been allowed as to the colloquium in this -ease without objection, we aro not prepared to say but that the motion in arrest of judgment came too late, even at Common Law.
[1.] In Hawks against Patten, decided at Millecigeville, this Court hold that it was not error in the Circuit ■Judge to allow an action of slander under Jones’ Forms, to *590be amended by supplying the colloquium. But we thought then, and so hold now, that no such amendment was necessary. It was unquestionably the intention of tho Legislature to authorize all actions of slander to be brought under the forms prescribed by the Statute; and if this be so, then, according to the repeated adjudications of this Court as to the proper construction of the Act of 1849-’50, it is only necessary for the plaintiff to declare according to the form dictated by the law, and every tiling else may be supplied by the proof.
[2.] It is rather amusing to see defendants affect such profound ignorance of the cause of complaint against them, and for which they are summoned to Court, because, forsooth, the colloquium is left out of the writ! especially after verdict, when the whole matter has been brought out by tho evidence! No such particularity is exacted, even in criminal pleadings.
[8.] As to the discharge of tho defendant by the Court, we can only reiterate what this Court said in Lindsey vs. Lindsey, (14 Ga. Rep. 657,) namely: that a party suing out a bill of exceptions is not entitled to a supersedeas until the bill of exceptions is filed; still, we recommended, in strong language, to the Courts, to allow a reasonable time for the bill of exceptions to be made out before the judgment of the Circuit Court is carried into effect, provided irreparable injury may otherwise result.
The last Legislature failed to supply this casus omissus in the Act of 1845 organizing this Court.